PER CURIAM.
This is an appeal of an order of the Department of Environmental Regulation which finds a failure to adequately treat stormwater runoff, in violation of Florida Administrative Code Rule 17-25 and section 403.161(1)(b), Florida Statutes, and orders corrective action. The department has proceeded administratively against a party, individually and personally, who was neither the applicant for the permit nor the owner of the facility at issue. Accordingly, the order below is reversed.
ZEHMER, BARFIELD and ALLEN, JJ., concur.